Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-17-00077-CV

              ELECTRO SALES AND SERVICES, INC. and Salim Merchant,
                                 Appellants

                                               v.

                                CITY OF TERRELL HILLS,
                                        Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-19821
                        Honorable Michael E. Mery, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that City of Terrell Hills recover its costs of this appeal from Electro
Sales and Services, Inc. and Salim Merchant.

       SIGNED March 14, 2018.


                                                _____________________________
                                                Patricia O. Alvarez, Justice